These six appeals concern another line of claimants to the estate of John H. Link, who died intestate August 26, 1930. We have disposed of the claims of the German claimants in our opinion at Nos. 207-12, March Term, 1934, filed herewith,* and these appeals have been taken by the Butler County line of claimants. The court below dismissed these claims.
Their entire case rests upon testimony of several occasions when John Link and his son, the decedent, said that appellants' ancestor, Frederick Link, a resident of Butler County, was a "cousin" of the elder Link. They also showed that both John H. Link and Frederick Link had impediments in their speech, and that visits were exchanged between them occasionally. We affirm the decree of the court below on the opinion of Judge TRIMBLE relating to these claimants.
Decree affirmed at appellants' cost.
* The preceding case. *Page 545